Exhibit 10.1

MarineMax, Inc. (the “Company”)

SEVERANCE POLICY FOR KEY EXECUTIVES

Dated November 27, 2012

1. Purpose. The purpose of this Severance Policy is to provide a fair framework
in the event of the termination of employment in certain circumstances of one or
more key executives (each an “Executive”) of the Company.

2. Covered Executives. This Severance Policy shall be applicable to each
Executive to the extent such Executive has been designated in writing by the
Board of Directors or the Compensation Committee of the Board of Directors (the
“Board”) as being covered by this Severance Policy (a “Covered Executive”). This
Severance Policy shall not be applicable to any Executive who is a party to a
separate employment, severance, change of control, or similar agreement with the
Company.

3. Definitions.

(a) Good Cause. “Good Cause,” as it applies to the determination by the Company
to terminate the employment of a Covered Executive, shall mean any one or more
of the following: (i) Executive’s willful, material, and irreparable breach of
Executive’s duties to the Company; (ii) Executive’s gross negligence in the
performance or intentional nonperformance of any of Executive’s material duties
and responsibilities to the Company; (iii) Executive’s willful dishonesty,
fraud, or misconduct with respect to the business or affairs of the Company,
which materially and adversely affects the operations or reputation of the
Company; (iv) Executive’s conviction of a felony crime involving dishonesty or
moral turpitude; or (v) a confirmed positive illegal drug test result. In the
event of a termination by the Company for Good Cause, Executive shall have no
right to any severance under this Severance Policy.

(b) Good Reason. “Good Reason,” as it applies to the determination by a Covered
Executive to terminate Covered Executive’s employment with the Company shall
mean the occurrence of any of the following events without Executive’s prior
written approval: (i) Executive suffers a material reduction in authority or
responsibilities with or duties to the Company; (ii) Executive’s annual base
salary for a fiscal year is reduced to a level that is less than 90% of the base
salary paid to Executive during the prior fiscal year unless such reduction does
not exceed the average of the reductions for all other Executives subject to
this Severance Policy and all other persons designated by the Company as
executive officers; (iii) Executive is required to render Executive’s primary
employment services from a location more than 25 miles from the location of the
Company’s headquarters at the later of the time Executive began Executive’s
employment with the Company or the date of this Severance Policy; or (iv) the
Company takes steps to deny Executive a reasonable opportunity to maintain
Executive’s total compensation (i.e., base salary plus bonus and any other
annual cash incentive compensation) compared to the previous fiscal year,
provided total compensation may take into account performance of the Company and
past compensation practices of the Company and compensation decisions applicable
to all other Executives subject to this Severance Policy and all other persons
designated by the Company as executive officers. In order for an event to
justify termination for Good Reason, Executive must give written notice to the
Company of such event within 90 days of its first occurrence and the Company
must have 30 days to cure, if possible.



--------------------------------------------------------------------------------

(c) Employment Termination. “Employment Termination” shall mean a Covered
Executive no longer being an employee of the Company as a result of a
termination by the Company without Good Cause or by Executive with Good Reason.

4. Result of Termination by the Company without Good Cause or by Executive with
Good Reason. The following provisions shall apply should the Company terminate a
Covered Executive’s employment without Good Cause or should a Covered Executive
terminate Executive’s employment with Good Reason:

(a) Salary and Bonus. The Company shall pay to Covered Executive, for 12 months
following the Employment Termination, an amount equal to the average of the base
salary and cash bonus paid to Covered Executive for the two prior full fiscal
years payable on such dates as would otherwise be paid by the Company.

(b) Welfare Benefit Plans. The Company will continue, for 12 months following
the Employment Termination, coverage for Covered Executive and Covered
Executive’s dependent family members under the Company’s medical plan for the
applicable continuation period described in this sentence by paying the COBRA
premium for such coverage, but such coverage shall not extend beyond the period
during which Earned Executive and his dependents are eligible for COBRA.

(c) Stock Options. All options to purchase Common Stock of the Company held by
Covered Executive shall continue to vest and shall be exercisable for 12 months
following Employment Termination, up to their full term, to the extent that such
vesting or exercise will not cause Covered Executive with respect to such
options to be subject to any excise tax under Section 409A notwithstanding the
Employment Termination.

(d) RSUs. All restricted stock and/or restricted stock units (or comparable
forms of equity compensation, if any) held by Covered Executive that, as of
Employment Termination, are not then subject to any performance conditions for
vesting, shall continue to vest and shall not be subject to any risk of
forfeiture or repurchase for 12 months after Employment Termination.

(e) Accrued Benefits. Covered Executive shall be entitled to receive all other
accrued but unpaid benefits relating to vacations and other executive
perquisites through the date of Employment Termination, except that Executive
shall not continue to accrue vacation benefits or other executive perquisites
after the date of Employment Termination.



--------------------------------------------------------------------------------

5. Release of Claims. The Company’s obligations under this Severance Policy are
contingent upon a Covered Executive’s executing (and not revoking during any
applicable revocation period) a valid, enforceable, full and unconditional
release of all claims Executive may have against the Company (whether known or
unknown) as of the date of Employment Termination in such form as provided by
the Company no later than 60 days after the date of Employment Termination. If
the foregoing release is executed and delivered and no longer subject to
revocation within 60 days after the date of Employment Termination, then the
following shall apply:

(a) To the extent any payments due to Executive under this Severance Policy are
not “deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, then such payments shall commence upon the first
scheduled payment date immediately after the date the release is executed and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Severance Policy had
such payments commenced after the date of Employment Termination, and any
payments to be made thereafter shall continue as provided herein. The delayed
payments shall in any event expire at the time such payments would have expired
had such payments commenced after the date of Employment Termination.

(b) To the extent any payments due to Executive under this Severance Policy
above are “deferred compensation” for purposes of Section 409A, then such
payments shall commence upon the 60th day following the date of Employment
Termination. The first such cash payment shall include payment of all amounts
that otherwise would have been due prior thereto under the terms of this
Severance Policy had such payments commenced after the date of Employment
Termination, and any payments to be made thereafter shall continue as provided
herein. The delayed payments shall in any event expire at the time such payments
would have expired had such payments commenced immediately following the date of
Employment Termination.

6. Section 409A. Notwithstanding any provisions in this Severance Policy to the
contrary, if at the time of the Employment Termination the Covered Executive is
a “specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable as a result of such
Employment Termination is necessary to avoid the additional tax under
Section 409A, the Company will defer the payment or commencement of the payment
of any such payments or benefits (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following the Employment Termination. Any monthly payment amounts
deferred will be accumulated and paid to Executive (without interest) six months
after the date of Employment Termination in a lump sum, and the balance of
payments due to Executive will be paid as otherwise provided in this Severance
Policy. Each monthly payment described in this Severance Policy is designated as
a “separate payment” for purposes of Section 409A and, subject to the six month
delay, if applicable, and the first monthly payment shall commence on the
payroll date as in effect on termination following the termination. For purposes
of this Severance Policy, a termination of employment means a separation from
service as defined in Section 409A. No reimbursement payable to Executive
pursuant to any provisions of this Severance Policy or pursuant to any plan or
arrangement of the Company shall be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred, and
no such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A. This Severance Policy will be
interpreted, administered and operated in accordance with Section 409A, although
nothing herein will be construed as an entitlement to or guarantee of any
particular tax treatment to Executive.